Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Gabriel Logan Orocio, Appellant                       Appeal from the 5th District Court of Cass
                                                       County, Texas (Tr. Ct. No. 2019F00125).
 No. 06-19-00234-CR         v.                         Memorandum Opinion delivered by Chief
                                                       Justice Morriss, Justice Stevens and Justice
 The State of Texas, Appellee                          Carter* participating.      *Justice Carter,
                                                       Retired, Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Gabriel Logan Orocio, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 12, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk